Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 1 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 1 of 18

UNITED STATES DISTRICT COURT

 

     

poe n nnn nana x
JERMAINE DELESTON,
Plaintiff,
STIPULATION AND
v. fFROPOSED] CONSENT
BPECREE
TURNMILL LLC d/b/a Turnmill, and
HARVARD AGENCY CO.,, ING,
Defendants,
~ wee x

 

This Stipulation and Consent Decree is entered into by and between Jermaine Deleston
(“Deleston™ or “Plaintiff’) on the one hand, and Turmmill LLC, d/b/a Turnmill (“Turnmill”), and
Harvard Agency Co., Ine. (“Harvard Agency”) (collectively, “Defendants”), on the other hand.
Deleston and Defendants are each sometimes individually referred to herein as a “Party” and
collectively as the “Parties.” The Stipulation and Consent Decree is effective as of the date of
the latest signature herein (the “Effective Date”).

WHEREAS, Plaintiff has filed a civil action styled Jermaine Deleston v. Turnmill LLC
d/b/a Turnmill, and Harvard Agency Co., Inc. in the United States District Court for the
Southern District of New York (hereinafter, the “Court’), Case No. 1:19-cy-10047-GBD
(hereinafter, the “Action’) alleging violations of Title II of the Americans with Disabilities Act,
42 U.S.C. 98 12181 et seq., and its implementing regulations known as the ADA Accessibility
Guidelines (together, the “ADA”), the New York State Human Rights Law (the “NYSHRL")
and/or the New York City Human Rights Law (the “NYCHRL”) (together, the “Alleged
Claims”), in connection with the business known as Turnmill (hereinafter, the “Subject Facility”)

located at 119 East 27" Street, New York, NY 10016 (hereinafter, the “Premises”);

{Chic /0R6259/ 102421 2R0.G00%3 }
Case 1:19-cv- - ;
9-cv-10047-GBD Document 48 Filed 07/26/21 Page 2 of 18
Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 2 of 18

WHEREAS, the Complaint in the Action alleges that Defendants have diseriminated
against Plaintiff, and others similarly situated, due to ihe Alleged Claims at the Subject Facility
and Premises, which have caused injury and/or damages fo the Plaintiff.

WHEREAS, the Complaint in the Action secks relief for the benefit of Plaintiff with
respect to the Subject Facility and Premises,

WHEREAS, Defendants have denied and continue te deny the Alleged Claims and the
allegations set forth in the Action, and nothing contained in this Stipulation and Consent Decree
nor the facts of its negotiation or execution is deemed to be, nor shall it ever be construed or said
to be, an admission of concession by either of the Defendants of any point or fact of law, and
ghall not be offered or received in evidence as evidence of any admission or concession of any
wrongdoing or liability to Plaintiff or any other person;

WHEREAS, Plaintiff and Defendants, having carefully and amicably considered the
‘ssures of damages, costs, attorneys’ fees and affirmative injunctive relief sought by Plaintiff,
wish to avoid the expense, uncertainty, and inconvenience of further litigation, and to fully and
finally resolve and settle to this date all claims, disputes, and causes of action relating fo the
Subject Facility and Premises, including the Action and the Claims, without further litigation on
the terms and conditions set forth herein; and

WHEREAS, Plaintiff and Defendants acknowledge that this Stipulation and Consent
Decree encompasses an inclusive list of alleged conditions at the Subject Facility and the
Premises that are alleged to be im violation of the ADA, NYSHRL and/or NYCHRL by Plaintiff
and that, on recommendation and evaluation by professionals retained by the parties, have been

determined to be capable of alterations, modifications and/or adjustments that are technically

{(Client/08625071/02421280.D0CX:3 ) 2
Case 1:19-cv- - ;
e 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 3 of 18
Case 1:19-cv-10047-GBD Document A7 Filed 07/23/21 Page 3 of 18

feasible, reasonable, and readily achievable given the size and space limitations of the Subject
Facility and Premises and for practical, architectural, structural and financial reasons; and

WHEREAS, the Court has reviewed this proposed Stipulation and Consent Decree and
has concluded that the Stipulation and Consent Decree provides a fair, reasonable, and adequate
basis for settling the Action:

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is
hereby stipulated and agreed by and between the Parties and Ordered by the Court as follows:

Recitals: The Parties acknowledge that all of the "WHEREAS" clauses preceding
paragraphs are incorporated as material parts of this Agreement.

1, SETTLEMENT PAYMENT. In full and final settlement of the Action, and in
consideration of the terms, conditions and mutual releases in this Stipulation and Cunsent
Decree, Turnmill will pay subject to the agreed upon payment terms the amount set forth in that
Confidential Side Agreement executed concurrently with this Stipulation and Consent Decree
(hereinafter, the “Settlement Amount”) as full and final settlement of all of the Plainti{ls
monetary claims in the Action, This Settlement Amount represents compensatory damages to
Plaintiff in the sum of $1,000.00 and all agreed attorneys’ fees, costs, and expenses that are
related to this Action, whether before or after the date of this Stipulation and Consent Deerec.
Notwithstanding the foregoing, this Settlement Amount shall not include reasonable
attorneys’ fees, cass, collection fees and expenses incurred by the Plaintiff and/or Plaintiff's
counsel incurred in the enforcement of this Stipulation and payment of the Settlement Amount.
This Action and all deadlines shall be stayed for a period of up to 30 days so that the pasties can

ensure the Turnmill's timely and full payment of the Settlement Amount.

{Client/0R6250/1/02421280.000X;3 } 3
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 4 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 4 o0f18

2. NO ADMISSION OF LIABILITY, The Parties agree that this Stipulation and
Consent Decree is made for the sole purpose of compromising claims that are disputed. The
Plaintiff agrees and acknowledges that this Stipulation and Consent Decree {including any of its
discrete sub-parts) is not and shall not be construed as an admission by the Defendants of any
liability or any act or wrongdoing whatsoever. including without limitation, any violation of (1)
any federal, state or local law, statute, regulation, code or ordinance; or (2) of any legal, common
law or equitable duty owed by the Defendants to anyone.

3. REMEDIATION PLANS. For the purpose of improving the accessibility of the
Subject Facility at the Premises, Defendants shall, to the extent not already provided, in
accordance with the “readily-achievablc" and “technically-feasible" standards of the ADA, make
modifications (hereinafter, “Accessibility Modifications”) to the Subject Facility as follows:

(a) Turnmill shall cause to be constructed a permanent ramp at the front entrance of the

Premises in accordance with the architectural plans annexed hereto as Exhibit “A”.

(b) Turnmill shall cause the remediations set forth on Exhibit *B” annexed hereto to be
done,

{c) Harvard Agency shall not unreasonably withhold consent with regard to the
remediations set forth in Exhibits “A” and “BY annexed,

(d) Defendants shall have up to six (6) months from the Effective Date of this Agreement
to complete the Accessibility Modifications. The above time period for completion
shall be subject to acts of God, force majeure, oF events beyond the control of
Defendants, such as contractor defaults or work stoppages. In the event of such
unforeseen circumstances, the time period for completion of the repairs set forth

herein will be extended by the number of days reasonably attributable to such delay-

{Clienti086259/1/02421280,D0CX:3 } 4
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 5 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 5 of 18

causing event. If Plaintiff or his counsel believe that this Stipulation and Consent
“Decree or any portion of it has been violated, Plaintiff or his counsel shall give
notice (including reasonable particulars) of such violation to Defendants.
Defendants must respond to such notice as soon as practicable but no later than
thirty (30) days thereafter, Plaintiff or his counsel and Defendants shall negotiate
in good faith in an attempt to resolve any dispute relating thercto,

(e) In the event additional time is required to complete the accessibility modifications sct
forth in Exhibits “A” and “B” annexed because of permit delays, the time of
constriction shall be extended thereby without the need of additional court approval.

4, RELEASES.

4.1 Release of Defendants. In consideration of the full payment and receipt of the
Seitlement Amount and performance of the Accessibility Modifications, Plaintiff, on
behalf of himself and his heirs, beneficiaries, executors, administrators, attorneys,
successors, assigns, and agents, past and present, expressly and forever, waives,
discharges, releases and covenants not fo sue Defendants, their respective heirs,
agents, lessees, predecessors, management companies, parents, subsidiaries,
divisions, affiliates, assigns, officers, shareholders, stockholders, directors, officers,
board members, insurers and employees, past, present and future, and their
successors, assigns and agents, as well as any other persons or entitics, known or
unknown to Plaintiff, Hable or who might be claimed by Plaintiff to be lable
(collectively, the “Released Parties”) of and from any and all claims of any kind
whatsoever, brought in any individual or representative capacity, whether known or

unknown, which the Plaintiff ever had or now has, against the Released Parties from

{Client#086259/1/02421280,.D0CX33 } 3
Cc :19-cv-
ase 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 6 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 6 of 18

the beginning of the world to the Effective Date of this Agreement, in contiection
with this Action, in law or equily, regardless of damages, including but not limited to,
any claims that were oF could have been asserted, including any claims that were oF
could have been asserted in the Action, inchiding but not limited to any attorneys’
fees, claims for injunctive relief, statutory damages, and bodily and/or physical
injury, relating to any conduct or matter occurring on OF prior ta the Effective Date,
including but not limited to conduct relating to any claims which are known oF
unknown, fixed or contingent, and by reason of any matter, cause, thing, charge,
claim, right or action whatsoever, against and as to the Defendants and/or any of the
other Released Parties, including, but not limited to any alleged conduct of the
Defendants and the Released Parties which might be alleged by Plaintiff to constitute
disability discrimination. or any claim or right under the Americans With Disabilities
Act, 42 USC. §12101 et seq., the New York Human Rights Law, New York City
Human Rights Law, or any other provision of federal, New York State, New York
City, or local statutory or common jaw, provided, however, that the foregoing release
and discharge shall not apply to the enforcement of any of the obligations embodied
in this Agreement.

4.2 Release of Plaintiff. Defendants hereby release, acquit, remise and forever
discharge Plaintiff (including his agents, assigns, heirs, and attorneys) from all
claims, causes, damages, demands, liabilities, equities, whether known or unknown
from the beginning of the world to the date of this Consent Deerce, specifically any

claims relating in any way to this Property or the above captioned action.

{Glient?986259/1/62421280, DOCKS } 6
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 7 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 7 of 18

4 DISMISSAL WITH PREJUDICE, The Action shall be dismissed with
prejudice. Contemporancous with their execution of this Stipulation and Consent Decree,
counsel for Plaintiff and Defendants shall execute a Stipulation of Dismissal with Prejudice in
the form attached hereto. Upon the Court's So Ordering of this Stipulation and Proposed
Consent Decree and if the Court declines to So Order this Stipulation and Proposed Consent
Deeree then upon transferring and confirmed receipt by Plaintiff's counsel of the full Settlement
Amount in accordance with the Confidential Side Agreement, counsel for Defendants will file
the Stipulation of Dismissal with Prejudice, without further notice, with the United States
District Court for the Southern District of New York subject to the terms and conditions of the
Confidential Side Agreement,

6. NON-DISPARAGEMENT. The Parties agree that they shall not make, or cause
to be made, any statement or communicate any information (whether oral or written) that
disparages or reflects negatively on any Party. For the avoidance of any doubt, the Parties
expressly agree not fo publish (in hard-copy oF electronically), state or otherwise communicate,
directly or indirectly, any information, data or documents regarding the Subject Facility, the
Premises, the Claims, or the Action.

7, COSTS AND EXPENSES. The Parties shall bear their own costs and expenses
incurred in connection with the Action and in connection with the preparation and execution of
this Stipulation and Consent Decree including, without limitation, any attorneys’ fees, except as
set forth herein.

8. BINDING NATURE OF THIS ST [PULATION AND CONSENT DECREE.
This Stipulation and Consent Decree is binding on and inures to the benefit of Plaintiff and

Defendants and all persons or entities represented by or claiming through them, including,

{ClienO86250/1/02421280,DOCX;3 } 7
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 8 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 8 of 18

without limitation, their past, present and future executors, administrators, heirs, attorneys,
agents, servants, representatives, insurers, adjustors, employees, affiliates, partners, predecessors
and successors in interest, assigns, and all other persons or entities with whom any of the former
have been, are now or may hereafter be affiliated. This Stipulation and Consent Decree shall be
a fully binding and complete settlement between the Parties and all persons or entities
represenied by or claiming through them. If the Court declines to “So-Order" this Stipulation
and Consent Decree, the terms and conditions of this Stipulation and Consent Decree shall
nevertheless be fully binding upon the Parties as an agreement in settlement of the Action.

9, ENTIRE AGREEMENT, This Stipulation and Consent Deeree and the
Confidential Side Agreement referenced herein coiistitutes the entire agreement of the Parties
with respect to the subject matter hereof, All prior negotiations, agreements, understandings and
statements made by the Parties concerning the subject matter hereof which have occurred prior to
the execution of this Stipulation and Consent Decree are superseded and merged ito this
completed integrated Stipulation and Consent Decree.

10,  COUNTERPARTS/FAX EXECUTION, This Stipulation and Consent Decree
may be executed and delivered in counterparts, including .pdf or facsimile copies, each of which,
when so executed and delivered, shall be an original, and all of which, when taken together, shall
constitute one agreement.

11. AUTHORITY. Plaintiff and Defendants each warrant and represent that the
persons and entities executing this Stipulation and Consent Decree are duly empowered and
authorized to do so, and that this Stipulation and Consent Decree, when signed by all the Parties

hereto, is a valid and binding agreement, enforceable in accordance with its terms.

{Cllenl/086259/1/02421280.DOCR;3 } 8
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 9 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 9 of 18

12. NO ASSIGNMENT. Each Party hereby represents to the other Parties that it has
not heretofore assigned or transferred, or purported to assign or transfer, lo any person oF entity
whatsoever, any of the claims released hereunder. Each Party agrees to indemnify and hold
harmless the other Parties with respect to any claim, demand, debt, obligation, liability, cost,
expenses, right of action or cause of action, based on, arising out of, or in connection with, any
such transfer or assignment or purported transfer or assignment,

13. MODIFICATION; WAIVER. This Stipulation and Consent Decree may not be
modified or amended, and none of its provisions may be waived, except by an instrument in
writing executed by all of the Parties hereto. No waiver or breach of this Stipulation and
Consent Decree shall be deemed a waiver of any subsequent breach or default of the same or
different nature, or an election of any remedy available to any Party.

14. DRAFTING. No Party shall be deemed to be the drafter of this Stipulation and
Consent Decree, but it shall be deemed that thts Stipulation and Consent Decree was jointly
drafted by all Parties hereto, The terms of this Stipulation and Consent Decree shall not be
interpreted or construed in favor of or against any Party hereto,

15, APPLICABLE LAW. This Stipulation and Consent Decree is deemed to have
been entered into in the State of New York and shall be interpreted and enforced in accordance
with its laws. Any proceeding to address a dispute among the Parties arising out of this
Stipulation and Consent Decree shall be brought in the federal or state courts located in New
York, New York, and the Parties hereby submit to the jurisdiction of such courts and waive any
and all objections to venue in such courts.

16.  ENFORCEABILITY. In the event that any provision of this Stipulation and

Consent Decree is deemed to be illegal or ynenforteable. such a determination shall not affect

{CHent/0B6260/1/02421280, DOCKS } 9
Cc :19-cv-
ase 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 10 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 10 of 18

the validity or enforceability of the remaining provisions hereof, all of which shall remain in full

force and effect.

17. NOTICE. All notices given hereunder shall be in writing anid shall be sent by e-
mail, registered of certified mail, internationally recognized private express mail service (¢.2.,
Federal Express) of delivered by band and, and shall be deemed to have been given on the date
so delivered, and shal! be delivered to the respective addresses set forth below or such other
address as such Party may designate in writing:

If to Plaintiff, addressed to:

Bashian & Papantoniou, P.C.
Attn: Erik M. Bashian, Esq.

§00 Old Country Road, Suite 302
Garden City, New York 11530

Email. eb@bashpaplaw.com

If to Defendant Turnmill LLC d/b/a Turnmill, addressed to:

Travis Law PLLC

Atin: Christopher R. Travis, Esq.
80 Maiden Lane Suite 304

New York, NY 10038

Email: ert@etravislaw.co

   

Ifto Defendant Harvard Agency Co., Inc., addressed to:

Tarter Krinsky & Drogin LLP
Attn: Richard L. Steer, Esq.
1350 Broadway

New York, NY 10018

Email: rstecr@tarterkrinsky.com

THE COURT HEREBY ORDERS THE CLERK TO ENTER THIS CONSENT DECREE ON

THE CIVIL DOCKET SHEET.

      
    
    

 

DERED this 6 day 0 , 2021.
)

HOM GEORGE B. DANIELS

sO

{(Cllen¥986250/4/02421280.D0CX:3 } iO
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 11 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 11 of 18

UNITED STATES DISTRICT COURT JUDGE
SOULAERN- DISTRICT OF NEW YORK

Siipulasedl wo by dhe Bartiva as indicted by Uw signatures aepearing bet.

Ageged to ag af tg Econ c Date, by fad uidersigiied paraee

AGREE TO AND ACCEPTED HY:

JERMAINE DELESTON

 

nid

Loon, AS TO FORM ORLY:
¥ en Ltt a

pre rend A mre AI

Erle et. Hastie, Esxp

slacornees fur Plain

fashiun & Papanionive, PC.

$00) Old Country Baad. Saiie 307
Garton City, NF 11820

poeanyGrpasors Aaa ds Z80.DDON4 |

 

By: FA LUCAS.
Crate. oa fb , 4072./

HARY a AGENC x CG, PAC.

EE pets: meg)
hy Matthew Kiamnie
fiited: Jub 16, 2024

and

“~ ED. ee ONL:

ence gee igen rn mere

thy tolapiarr Ke as) sh ihe om

iatoertet a fae fac fe agin? ‘apenth Lhe
od bie Fernand

Travis baw PLES

ka dagen Lane Sulte Wid

sey Verh. SY PGS

and

 
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 12 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 12 of 18

{Cllenti086259/1/02421280.DOCK:S }

APPROVED AS TO FORM ONLY:

bd SLL Aor

Richard L. Steer, Esq.

Attorneys fer Defendant Harvard
Ageney Co., Ine.

‘Tarter Krinsky & Drogin LLP
1350 Broadway

New York, NY 10018
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 13 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 13 of 18

EXHIBIT A

 

{Client086259/ 10242 1280, DOCK! }
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 14 of 18
Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 14 of 18

 

 

 

        

 

 

 

 

 

1
Sabena Pan tneen
: i | Leucine meres MOR ERe el eres
t fata scrapneee “i
1 pee? Aa : ee. . SO Dhan Thy nas Seber eS
cee Sedat i aera nator} ‘oriented ET a MERE eK
"Syren re dad Pe flr af wr. hohe i
sot ae 404 E mem tg THEA vg. oetarnsce at are aries
teense | oreitiaeins | aqme cone are pale abet at act eve ede racemase
isseriaei sate Yr i seer
5 : i tee arpa sme ecl  h Th aa ED a
seayeeo YE Meavraaoiet . i THIEL LS eT Tape SKIN SEO ky
amepeNS | OURO TN aenpalac | aan I i ‘ “Telia aes
E + OREN Jota aa wae HEE SE

 

 

   

 

ERITH NS, Pott ae SH i

 

SEES VMs r rte Ere ROE LERGEEN TN REY Boca
tea Rieti onic Et

crtong ibiee ara te a prom more ets

 

 

Roocartrerrermenlseraainen |

 

ee i ah Sa DON TF LL LRAT Mi Be THT Teh eal
: Sefaratain at ere ots Sty fare
tena ttnvanpesiter a Dea a sk wee Henley a et aeO Eee £
abe W TT IM TOLER MEER, NEL,“
SLO aR feet

‘phate ng aed ec rwotter ag 9 eg AE EE ath
see Sn en en nrieh i oy

   

    

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i ae seth a Pts baths
eee: fers ge eB Pe ae
t nya TELIA SAE MERE A WME dT
1 npaargna rate anni sora OES OE TTS et RE LE
j AMS SPEEA MEENA AAR NI ROR RMR ITE siete
or {
AE
NBCU Old © %
] SAWEEES ATT
a A ce von legis CRE MEI Ten Leh Phe REE COT,
2 Ls enue. Lc a ee tga
: MLez iSvo BURR rover ce img canave Timp Se fie Ga ee eee tae
AgSbUS MLCZ ISVS Sh) ; £7 agg eaten Ere) Goeatiwiaun ke bikebeericeee Teearrid —t
£ PAHO es e
5 wepsn meine TENN
TOYSNAOS zg brn beet MR cdi eets ee esraweme ee ENTS
: . eet ats SRN bbe cA BELT OD pea
I pwemaalerss here Sere ee ro ese Exty Roe gAbd palin W ctv eave one a CL Ba
eee neem een awed | [aCe orate ola arlene ce BRA Ta ARO ERCM ORME pee “TS pkey Oa Ue pete ha Ra a eee tne ee Edt
" er | etamcrkacretesriny ta ar ac Acetate fd“ Ben
i FeSneTEM Cet Losec ie gra ets “OL a Ma
| capeenesnen sen eleAT Taree ete, flea EY AP TNT 7 PRET
t “Large Pra err Tere Aenean PG RARE EPEC
E eenie Peart tence, ee haces
| eft ESATA IIR Saari terrane gemma ome
fsa alata ra Sy SLAAENARC EEL OK tanfote TO ope
Pen re TS i. cf
ven OER | wa a
a MEE LT ha
fee tat aang me
nes unre I *
dott herat asmaone a cea hac eu)
oer ee ee
| GRIERENSIRGDe eee sen nemo tl vm
: i
4 sycocnauazew eeatit puntipetncl jeteRt emi doen 8 Yay
| ie reine Pa POCA Ria xe eam earn eH }
{RPA RSME MEGS Sd SARL OWS BEER =
; om i
i RW ee ers 08 pay tie big OA . Ye Nene PE
site shade locas bh Sum te se Revear cn Seatac ihe EPRI fererrrenarraner Mt is
| See eee RES STITT Tere AMT AF Ta wre eae
: * _oe nines
|, sparta ssi add arenes Proctailitedd ett ae
+ Sener othe Sak ren oat Oa Ae EES ACRE +m we. A
SET eee ke Aol Sade) Gee nnd ia eR eCE Be Tee LAT ER TIRE o =o - ait
pe ay ome bea : Fyne Reha Gaetcaa it Sha Spates ear
3 aopeephind ee ateanmanree ean ea ere mt — a Sone
: ehresdpe Soke PIAGARE OI Nia dacs EE es 26a : ye ie ene
ios re aS Natt Davee ty eat eae Pee enh BeAr ANN BAER ITT AE.
| spe ecnciee AAR Deena TTR “M i
t {OS at tons Lae areal st
i [ar Rear Me Ra RE eee Crem St oe
: . + rete 3M a 5 Oia peclvatr/ins( eh: ator eit
i ing gorse aiate ete ae Sew een et Fragian Caer egies do, armen
fie la nel te Tne, Picea talsacade Ce ESO, -sAN ELA or ERI eT AO SN
SS oa ae & | Sao Ral CNS mE RTE PTH “| a
partier nod Se Ans eA ERS Li Oe EE ES MT TS MeL Prenat aT Uy ADe Mita GSS a
. | eS LE eee Te Mesure ne nene “4 Re aa
i pemeniran seg Here soot rere poh ah aad none a ees
a . PTE SSL SRE HE Ce
SEARING DOES HOTU HONE "eireinae Ona aoe 2 ASTER
IARALS AGRE DeCES |
TRS aN SE al
TATE OLN ce i
ens yeaah]
Rey A ee | .
Le tee nee RETIN AP atnee Maen AEN IEE ain ae
eerie hecanngg eee AS AON Um fo agen eR eR ee
— “LOE RAR, SIN.

 

 

 

S3GHLS HLi2 LSva 6b)

 

 

 

 
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 15 of 18

 

 

 

 

Abe AP EE

| N UDO TASH BaspIOd “eee
ome 1 ad i \
| i

           

 

 

8

 

 

 

 

 

 

 

 

 

SGGOCOCT CTS

 

 

 

 

 

L- YHOM “1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
ano ,
yoowisusonsazaeia
iy
y i |
‘J t
|

 

 

“ADAG UN Tani WO Le ETE SER,

GBD Document 47 Filed 07/23/21 Page 15 of 1

HWOM dO WAY
‘1

 
 
      

 

 

 

 

   

(ra Se | gece {_] i eG = [
coCDOUgOSGOe Lg tt

 

 

 

SypsTl Wok

 

 

 

 

 

 

 

 

Case 1:19-cv-10047-

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 16 of 18

 

 

 

 

 

 

 

 

   

“Ww FROCHMLIR SOY
Seles ala WOLVES
CraSpaGed Tar Sad

07/23/21 Page 16 of 18

|

 

Fcc tanner mo

| WIOHAKIGD

 

caterer

            

 

ep oe ated
La, nae

GN ERY STEVI) Doar A TE

ce AB DEL
BASRCU Oe Pe

Lanai ng Rie ein SME BACT OT

 

  

| (aSULS HLA Loa 63

 

 

 

 

 

 

 

 

Case 1:19-cv-10047-GBD Document 47 Filed

 

 

 

 

 

weil
OL IGN ory

bert eed) abo WH

FPR sek De dO WE PN EP

 

 

SORERE OL LCS
TW eRe ey Dern

ROLLS SOO ene Det De

 

‘SEAR AR
SAID EAS (ELE

 

 

 

 

 

 

 

THGKOL OW ope |

aHYVid enna etencre Aone

Pie ACD NEAT CTE

EARLS eins DEG MEE m

 

Hatin, ne

dab ey WOT ‘igang
EELS TINS Hemera SCH the Tee UTA
A peciritrenncorne,

es nethpy ATR 9 oP ,
PR ibe noes oe aren ree cece tre 8 ent
i pend h tea Pes opera enters WE RIG
a aceon Eenbeire Mv cneueeoe ae Hl BAGWSEDOT OSH aie
Pca pe nw Momence el ter AP
Mate he TA

 

 

 

   

  

raven ciaiait av mm cog iia as se
a

rer

TE EER ke TOE YOGI AE ATA ST HE ty,

   

 

 

   
  

                   

 

rt

 

 

vi
ii

5 waaeracsosen

L

i i nt AN sate
: f

» * xu : Bl
i

 

bytes cae be
mek
aie ety tr yer SE PE

i er

 

ie Cat EE
Weatchel ae Nake Fe

                

j f
etcibreay Tear de ey
apa its cheg byte

_| | SR

wel ,
ars DS Eat

Pit aos SODA TTP
te erp oR
1 | “aabipe vane ptiniede Sere
ORE ETS
st] wood Sercme emnelianat so

 

pias ak (DEE

le |e pen canibhia ape
pe ‘ Hlgten FA Dre rae a TE
eSB nl ti!
arenes 2

at op ae

 

shea ae,
cee TNaTEE

 

cnet
eae LEER
ered

SCS pr ae ade re

SEPT. o
ANAT tae CS

 

 

 

 

 

 

 

S

a

 

oe nn tes

L.
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 17 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 17 of 18

EXHIBIT B

 
Case 1:19-cv-10047-GBD Document 48 Filed 07/26/21 Page 18 of 18

Case 1:19-cv-10047-GBD Document 47 Filed 07/23/21 Page 18 of 18

The following remediations shall be made in the Premises leased to Turnmill,

Upstairs Bathroom

entry size is being increased with new larger door and jamb installed

wall is being removed and room extended to give adequate maneuvering clearance
new door to be installed with compliant door swing

compliant doorknob to be installed

compliant doar lock to be installed

required grab bars to be installed

pipes and water lines ta be insulated

compliant soap dispenser to be installed at compliant height

mirror to be installed at compliant height

* ¢« ® © &@ @ &© & «6

Bar Area

« Certain handicapped accessible tables will be provided.

{Cilon tAR6TS9/ 1924 21S0O DOCK! | EXHIBIT B
